DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
signal modules in claim 14
amplifier modules in claim 15
switching modules in claim 16
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 13-21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the encapsulation layer” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “electrical signals” and subsequently recites “the electrical signal”. It is unclear which of the previously recited electrical signals applicant intends to reference in the subsequent limitation.
Claim 14 recites the limitation “the electrical signal” while parent claim 13 recites “electrical signals”. It is unclear which of the previously recited electrical signals applicant intends to reference in claim 14.
Claim 15 recites the limitation “the electrical signal” while parent claim 13 recites “electrical signals”. It is unclear which of the previously recited electrical signals applicant intends to reference in claim 15.
Claim 17 recites the limitation “the electrical signal” while parent claim 13 recites “electrical signals”. It is unclear which of the previously recited electrical signals applicant intends to reference in claim 13.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 12-15, 17, 19-21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/165530 (Lee et al.) in view of U.S. Patent Application Publication No. 2015/0327813 (Fu).
Regarding claim 1, Lee et al. teaches a micro-magnetic stimulation element for stimulating a subject (abstract), comprising: a substrate (polyurethane/polyamide substrate, [0044]; [0059]; see Figures 5 and 9); and supported by the substrate, microcoils formed using conductive micro-wires (Figure 5, micro-wires, 502) having a curved shape and capable of sustaining an electrical signal, wherein the microcoils are configured to produce a focality of stimulation of less than 10 mm when subjected to the electrical signal (conductive micro-wires formed into microcoils embedded in insulating substrate, [0044]-[0045], [0054]; “multiple micro-wires 502 assembled into single array”, [0059]; Figures 5 and 9; focality of stimulation less than 10mm, Figures 3A-3C). Lee et al. does not the stimulation element is provided for transcranial magnetic stimulation.
However, Fu teaches a micro-transcranial magnetic stimulation (µTMS) element for stimulating a subject (abstract), the µTMS element comprising: a plurality of microcoils (Figure 9, microcoils, 502) capable of sustaining an electrical field configured to produce a precise focality of transcranially delivered stimulation when subjected to the electrical signal ([0067]; [0069]; precise positioning, [0084]-[0085]). It would have been obvious to one of ordinary skill 
Regarding claim 2, Lee et al. in view of Fu teaches all the limitations of claim 1. Lee et al. teaches the microcoils may have any of a variety of shapes ([0044]-[0045]), but does not teach the curved shape is a circular shape as cited.
However, Fu further teaches the micro-wires have a circular, curved shape (Figure 11; [0074]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the curved shape of the micro-wires of Lee et al. and Fu to have a circular shape as taught by Fu, because Fu teaches a circular microcoil shape is desirable for generating a highly localized magnetic field for transcranially stimulating tissue ([0074]).
Regarding claim 3, Lee et al. in view of Fu teaches all the limitations of claim 1. Lee et al. does not teach the microcoils have at least 50 turns.
However, Fu further teaches the microcoils have at least 50 turns ([0074]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microcoils of Lee et al. and Fu to have 70 turns as taught by Fu, because Fu teaches providing microcoils having 70 turns is desirable for generating a highly localized magnetic field for transcranially stimulating tissue ([0074]).
claim 4, Lee et al. in view of Fu teaches all the limitations of claim 1. Lee et al. teaches the substrate is a silicon substrate or a polyamide substrate ([0044]; [0054]).
Regarding claims 5, 6, and 9, Lee et al. in view of Fu teaches all the limitations of claim 1. Lee et al. teaches the substrate has micro-trenches formed therein, and a conductive material filling at least a portion of the micro-trenches, the micro-trenches having a width in a range between approximately 1 pm to approximately 50 pm, and a depth in a range between approximately 50 pm to approximately 5 mm, the micro-trenches have a spacing in a range between approximately 1 µm to approximately 50 µm (conductive micro-wires have a diameter of 10-25 or 50 µm embedded in an insulative polymer substrate spaced 0-250 µm apart, “micro-trenches” construed as void within polymer substrate occupied by micro-wires, [0044]-[0045]); the µTMS element is a multilayer stack formed using multiple layers of the substrate and conductive material having between 4 and 45 layers (see Figures 5 and 9; [0059]). 
Regarding claim 12, Lee et al. in view of Fu teaches all the limitations of claim 1. Lee et al. teaches the micro-wires have a curved shape (Figure 5), but does not teach the method of bending the micro-wires. The claimed phrase “wherein the curved shape is produced by rolling the substrate around a conductive rod” is being treated as a product by process limitation; that is, the curves shape is made by rolling the substrate around a conductive rod. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
Thus, even though Lee et al. is silent as to the process used to bend the micro-wires to form the curved shape, it appears that the product in Lee et al. would be the same or similar as 
Regarding claim 13, Lee et al. teaches a system for micro-magnetic stimulation element for stimulating a subject (abstract), comprising: a microcoil assembly comprising at least one element having a focality of stimulation of less than 10 mm (focality of stimulation less than 10mm, Figures 3A-3C); a signal generator (Figure 11, generator, 1110) in electrical communication with the microcoil assembly and configured to provide electrical signals to the at least one element ([0059]; [0061]); and a controller (Figure 11, processor, 1125) configured to control the signal generator (1110) to deliver the electrical signals to the at least one element ([0059]; [0061]), wherein the at least one element comprises a substrate and, supported by the substrate, microcoils formed using conductive micro-wires (Figures 5 and 9, micro-wires, 502) having a curved shape and capable of sustaining the electrical signal (polyurethane/polyamide substrate, [0044], [0059]; conductive micro-wires formed into microcoils embedded in insulating substrate, [0044]-[0045], [0054]; “multiple micro-wires 502 assembled into single array”, [0059]; see Figures 5 and 9). Lee et al. does not the stimulation element is provided for transcranial magnetic stimulation.
However, Fu teaches a micro-transcranial magnetic stimulation (µTMS) element for stimulating a subject (abstract), the µTMS element comprising: a plurality of microcoils (Figure 9, microcoils, 502) capable of sustaining an electrical field configured to produce a precise focality of transcranially delivered stimulation when subjected to the electrical signal ([0067]; [0069]; precise positioning, [0084]-[0085]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and micro-magnetic stimulator element of Lee et al. to provide for micro-transcranial magnetic 
Regarding claims 14 and 15, Lee et al. in view of Fu teaches all the limitations of claim 13. Lee et al. teaches the signal generator (1110) further comprises one or more signal modules configured to generate the electrical signal; and one or more amplifier modules configured to amplify the electrical signal generated by the one or more signal modules ([0061]; [0078]).
Regarding claim 17, Lee et al. in view of Fu teaches all the limitations of claim 13. Lee et al. teaches the controller (1125) is further configured to direct the signal generator (1110) to generate the electrical signal as a sequence of pulses ([0061]; [0078]).
Regarding claim 19, Lee et al. in view of Fu teaches all the limitations of claim 13. Lee et al. teaches the microcoil assembly further comprises an array of µTMS elements configured to stimulate multiple locations about the subject (Figures 5 and 9).
Regarding claims 20, 21, and 23, Lee et al. in view of Fu teaches all the limitations of claim 13. Lee et al. teaches the substrate has formed therein micro-trenches, and a conductive material filling at least a portion of the micro-trenches, the micro-trenches having a width in a range between approximately 1 pm to approximately 50 pm, and a depth in a range between approximately 50 pm to approximately 5 mm, the micro-trenches have a spacing in a range between approximately 1 µm to approximately 50 µm (conductive micro-wires have a diameter of 10-25 or 50 µm embedded in an insulative polymer substrate spaced 0-250 µm apart, “micro-trenches” construed as void within polymer substrate occupied by micro-wires, [0044]-[0045]); Figures 5 and 9; [0059]).
Regarding claim 24, Lee et al. teaches a method for stimulating a subject (abstract), the method comprising: directing a signal generator (Figure 11, pulse generator, 1110), using a controller (Figure 11, processor, 1125), to provide an electrical signal to a microcoil assembly having at least one element comprising: a substrate, and supported by the substrate, microcoils formed using conductive micro-wires (Figure 5, micro-wires, 502) having a curved shape and capable of sustaining the electrical signal, wherein the at least one element has a focality of stimulation of less than 10 mm when subjected to the electrical signal (polyurethane/polyamide substrate, [0044], [0059]; conductive micro-wires formed into microcoils embedded in insulating substrate, [0044]-[0045], [0054]; “multiple micro-wires 502 assembled into single array”, [0059]; see Figures 5 and 9). Lee et al. does not the stimulation element is provided for transcranial magnetic stimulation.
However, Fu teaches a method for stimulating a subject, the method comprising: directing a signal generator (Figure 9, microcoil driver, 512), using a controller (Figure 9, processor, 509), to provide an electrical signal to a microcoil assembly having at least one µTMS element comprising: microcoils (Figure 5, microcoils, 502) capable of sustaining an electrical field configured to produce a precise focality of transcranially delivered stimulation when subjected to the electrical signal ([0067]; [0069]; precise positioning, [0084]-[0085]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and micro-magnetic stimulator element of Lee et al. to provide for micro-transcranial magnetic stimulation as taught by Fu, because Fu teaches providing transcranial magnetic stimulation via a stimulator element including a plurality of microcoils .
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/165530 (Lee et al.) in view of U.S. Patent Application Publication No. 2015/0327813 (Fu) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2011/0083713 (Narducci).
Regarding claims 10 and 11, Lee et al. in view of Fu teaches all the limitations of claim 1. Lee et al. and Fu do not teach an encapsulation layer covering the substrate, wherein the encapsulation layer includes an aerogel.
However, Narducci teaches a conductive material disposed on a substrate, and an encapsulation layer including an aerogel disposed on the substrate ([0021]; [0026]; [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of the µTMS element of Lee et al. and Fu to include an encapsulation layer including an aerogel as taught by Narducci, because Narducci teaches providing an aerogel encapsulation layer disposed over a substrate having conductive wires therein beneficially stabilizes the wires and substrate for use ([0021]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/165530 (Lee et al.) in view of U.S. Patent Application Publication No. 2015/0327813 (Fu) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0357933 (Lee et al., herein referred to as “Lee et al. ‘933”).
Regarding claim 16, Lee et al. in view of Fu teaches all the limitations of claim 14. Lee et al. and Fu do not specify the signal generator further comprises one or more switching modules configured to direct the electrical signals to the microcoil assembly.
Figure 8A, generator, 830) in electrical communication with the microcoil assembly and configured to provide electrical signals to the at least one element; wherein the signal generator (830) further comprises one or more switching modules (Figure 8A, switch matrix, 856) configured to direct the electrical signals to the microcoil assembly ([0056]-[0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal generator of Lee et al. and Fu to further include a switching module configured to direct the electrical signals to the microcoil assembly as taught by Lee et al. ‘933, because Lee et al. ‘933 teaches providing such a switching module permits delivering electrical signals to selected microcoil(s) of the assembly to improve precision of the stimulation in accordance with the patient’s individual needs ([0058]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/165530 (Lee et al.) in view of U.S. Patent Application Publication No. 2015/0327813 (Fu) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0080637 (Bonmassar et al.).
Regarding claim 18, Lee et al. in view of Fu teaches all the limitations of claim 17. Lee et al. and Fu teach the sequence of pulses may have “a wide array of stimulus waveforms” ([0061]), but does not specify triangular pulses.
However, Bonmassar et al. teaches the system for micro-magnetic stimulation, comprising a stimulation element and a controller configured to direct a signal generator to generate electrical signals as a sequence of triangular pulses ([0032]-[0033]; [0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARRIE R DORNA/Primary Examiner, Art Unit 3791